Title: Richard Barry to Thomas Jefferson, 29 January 1810
From: Barry, Richard
To: Jefferson, Thomas


          
            Sir
            Washington City 
                     Janry 29th 1810
          
            Your letter of the 16th Decr only came to my hands a few Days back. the delay was occasioned by there being no letter carrier here and my not being in the practice of calling at the post office as soon as I received it I waited on Mr Latrobe about the Window glass he told Me if there was as much in the publick Buildings as what your letter called for that there was nothing would afford him so p 
                  much pleasure as to comply with 
                     it your request at all Times. on examination he finds he can only make out only 50 lights of 18 by 12 Inches he sends the 20 lights 15 by 11 and half the number of the 12 inches square, which is 25—he will have them forwarded By the first opportunity 
		  
          
            With great regard I remain a well wisher for your Happiness
            
                  Richard Barry
          
        